ORDER

Donald Brittain (“employee”) appeals from the decision of the Labor and Industrial Relations Commission (“Commission”) denying him unemployment benefits. On appeal, employee contends the Commission erred in finding he voluntarily quit his employment without good cause attributable to his work or employer.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).